Writ of Mandamus Denied, Opinion issued August 29, 2012




                                             In The
                                    £ourt of
                                  iatrict of               at WaHaa
                                     No. 05-12-01144-CV


                   IN RE HAL CREWS AND DEBRA LEITCH, Relators


                 Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-15393-A


                             MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Fillmore
                                  Opinion by Justice Fillmore

       Relators contend the trial judge erred in enforcing an alleged Rule 11 agreement. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relators have not shown they are entitled to the relief requested. See TEX.

R. A~r’. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE

121144F.P05